Citation Nr: 0534259	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-01 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO) .

The case was previously before the Board in November 2003, 
when it was remanded for additional notification and 
development, including for examination of the veteran and 
medical opinions.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The service medical records do not reveal that the 
veteran had any complaints or diagnoses of tinnitus during 
service.

3.  The service medical records show one entry noting a 
history of a head injury without residual complications on 
the veteran's separation examination medical history; there 
are no other contemporaneous service medical records 
supporting the veteran's assertion of an inservice head 
injury.

4.  The first complaint, or medical diagnosis, of tinnitus is 
in November 2000.

5.  There is no competent medical evidence linking the 
veteran's current tinnitus to military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Unfortunately, notice to the veteran was not 
provided in this case until later in the claims process.  
Nevertheless, VA provided the veteran the required notice 
with respect to his claim in letters dated March 2001 and 
April 2004, in which he was informed of the requirements 
needed to establish the claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help get relevant evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate [her] 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records .  The veteran has been scheduled for two separate VA 
Compensation and Pension examinations for which he has failed 
to report without good cause.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
tinnitus.  He claims that during service he incurred a head 
injury and that he developed tinnitus as a residual of this 
injury.  Specifically, he claims that he incurred the head 
injury while playing softball; he alleges that he was struck 
in the head and that he was knocked unconscious and incurred 
a concussion.  He further asserts that as a result of this 
injury he was hospitalized for several weeks.  In some 
statements he claims that this occurred in 1976, while in 
other statements he claims it happened in 1977.  Further, he 
has asserted that the RO has not obtained his service medical 
records for the period of time that he was stationed in 
Germany, where he alleges the injury took place. 

As noted above, the veteran served on active duty from 
September 1975 to January 1978.  His service personnel 
records reveal that he served in Germany from January 1976 to 
January 1978.  The RO has obtained the veteran's service 
medical records and the are complete.  They contain medical 
treatment records spanning his entire period of military 
service, including 1976 and 1977, the period of time that he 
was stationed in Germany.  There is no contemporaneous 
medical evidence contained in the service medical records 
showing that the veteran incurred any head injury, or that he 
was hospitalized for such an injury.  The service medical 
records do show that the veteran was admitted for inpatient 
treatment for a four week rehabilitation program to treat the 
veteran's heroin abuse.  

In November 1977, separation examination of the veteran was 
conducted.  The veteran's ears were evaluated as normal, and 
there were no indications that the veteran had any complaints 
of tinnitus upon separation examination, or at any other time 
during active service.  On the accompanying report of medical 
history, the veteran reported having a history of a head 
injury.  The examining physician noted "head injury in June 
76, concussion, NCNS [no complications, no sequelae]."  As 
noted above, there is no supporting medical evidence showing 
that the veteran had any such head injury during service.  
However, even if the physician's bare transcription of the 
veteran's reported medical history is accurate, the examiner 
specifically indicated that there were no residual 
complications from the injury.  

The Board has obtained a considerable volume of the veteran's 
VA medical records spanning the period of time from 1993 to 
2005.  There is no indication in these records that the 
veteran had any complaints of tinnitus prior to the year 
2000.  A September 1993 VA psychiatry record reveals that the 
veteran again reported a history of a head injury during 
service in 1976.  However, he also reported having a more 
recent head injury in 1990.  A March 2000 VA treatment record 
reveals that the veteran had complaints of tinnitus.  He was 
referred for an audiology examination and the resulting 
November 2000 private audiology examination simply indicates 
that the veteran had tinnitus in both ears.  

Lay statements from the veteran's wife and mother were 
submitted in May 2004 and indicate that the veteran had had 
ringing in his ears since service.  The Board finds these 
statements to lack any probative value.  Lay testimony is 
competent to establish the occurrence of an injury or the 
presence of easily identifiable symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, in the present case the 
veteran's symptoms of tinnitus, are subjective symptoms which 
are apparent only to the person suffering from them.  

In November 2003 the Board remanded the case to the RO.  One 
of the reasons for the remand was to obtain a VA examination 
of the veteran with an opinion as to the etiology of his 
tinnitus.  The veteran was scheduled for examinations in 
February and July 2005 and failed to report without good 
cause to either examination.  VA regulations provide that 
when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (2005).  In a November 
2005 brief, the veteran's representative acknowledged that RO 
made concerted efforts to comply with the remand instructions 
and the veteran simply failed to report to scheduled VA 
examinations.  

The preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.  There is no 
evidence showing that the veteran had tinnitus during 
service, and no contemporaneous medical records confirming 
that the veteran incurred a head injury during service.  
However, even assuming that he did have such a head injury, 
the separation examination report reveals that there were no 
residual complications.  Moreover, there is no medical 
evidence of tinnitus until 2000, over two decades after the 
veteran separated from service.  Most importantly, there is 
no competent medical evidence which in any way links the 
veteran's current complaints of tinnitus to military service 
or any alleged head injury incurred during service.  
Accordingly, service connection for tinnitus must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


